PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(3) (To prospectus dated March 16, 2010) Registration Statement 333-165504 $12,500,000 LINCOLN NATIONAL CORPORATION DEFERRED COMPENSATON OBLIGATIONS Offered as set forth in this Prospectus Supplement pursuant to the LINCOLN NATIONAL CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN FOR AGENTS This Prospectus Supplement relates to shares of our Deferred Compensation Obligations under the Lincoln National Corporation Executive Deferred Compensation Plan for Agents (the “Plan”) to be offered and sold to a select group of "Participants", consisting of highly compensated individuals holding a full-time agent's contract with The Lincoln National Life Insurance Company (“LNL”) and of similarly situated individuals associated with affiliates and subsidiaries of Lincoln National Corporation. The filing of this Registration Statement is not an admission by us that the Deferred Compensation Obligations as defined below are securities or are subject to the registration requirements of the Securities Act. Investing in our securities involves risks.See “Risk Factors” beginning on page3 of this Prospectus Supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement and the accompanying prospectus. Any representation to the contrary is a criminal offense. April 28, TABLE OF CONTENTS About this Prospectus Supplement iii General Information 1 Cautionary Statement Regarding Forward Looking Statements 1 Risk Factors 3 Plan Overview 23 Definitions 25 Plan Description 27 Eligibility and Participation 27 Deferral Provisions 27 Company Contributions 27 Vesting 29 Choosing a Beneficiary 29 Distributions and Taxes 29 Other Important Facts about the Plan 34 Participant Communications 35 Investment Elections 35 Trading Restrictions & Other Limitations 36 The Investment Supplement 36 Experts 53 Legal Matters 54 Where You Can Find More Information 54 Documents Incorporated By Reference 54 REQUIRED DISCLOSURE FOR NORTH CAROLINA RESIDENTS THE COMMISSIONER OF INSURANCE OF THE STATE OF NORTH CAROLINA HAS NOT APPROVED OR DISAPPROVED OF THIS OFFERING NOR HAS THE COMMISSIONER PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS SUPPLEMENT. ii ABOUT THIS PROSPECTUS SUPPLEMENT This Prospectus Supplement also constitutes a Summary Plan Description, and highlights the key features ofthe Plan. This Prospectus Supplement does not describe all the details of the Plan. The Plan Document explains your benefits, rights and responsibilities in more detail, and is the controlling document in the case of any discrepancy between this Prospectus Supplement and the Plan Document. It is important for you to read and consider all information contained in this Prospectus Supplement in making your investment decision.You should rely only on information in this Prospectus Supplement, the Plan Document or information to which we have referred you. You should also read and consider the additional information under the caption “Where You Can Find More Information.”We have not authorized anyone to provide you with information that is different.We are not making an offer of these securities in any state or jurisdiction where the offer is not permitted.The information contained or incorporated by reference in this Prospectus Supplement is accurate only as of the respective dates of such information.Our business, financial condition, results of operations and prospectus may have changed since those dates. If you have any questions about the Plan that are not answered in this Prospectus Supplement, or if you would like a copy of the Plan Document, such additional information can be obtained (without charge) from Nolan Financial Group by calling Nolan’s Deferred Compensation Customer Service Line at this number: 888-907-8633. IRS CIRCULAR 230 NOTICE: As required by the IRS, we inform you that any tax advice contained in this Prospectus Supplement was not intended or written to be used or referred to, and cannot be used or referred to (i) for the purpose of avoiding penalties under the Internal Revenue Code, or (ii) in promoting, marketing, or recommending to another party any transaction or matter addressed in this Prospectus Supplement. Individuals should seek tax advice based on their own particular circumstances from an independent tax advisor. Unless otherwise indicated, all references in this Prospectus Supplementto “LNC,” “we,” “our,” “us,” or similar terms refer to Lincoln National Corporation together with its subsidiaries and affiliates. iii GENERAL INFORMATION Lincoln
